                      IN THE UNITED STATES DISTRICT COURT                               8/5/2019
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                                       LYNCHBURG DIVISION


 LAURA G.,                                              CASE NO. 6:18-cv-00040
                                       Plaintiff,
                                                        ORDER
 v.

 ANDREW M. SAUL, ACTING COMMISSIONER OF                 JUDGE NORMAN K. MOON
 SOCIAL SECURITY,

                                    Defendant.


       This matter is before the Court on consideration of the parties’ cross-motions for

summary judgment (dkts. 14, 16), the Report and Recommendation of United States Magistrate

Judge Robert S. Ballou (dkt. 21, “R&R”), Plaintiff’s objections (dkt. 22), and the

Commissioner’s response thereto (dkt. 23). For the reasons set forth in the accompanying

memorandum opinion, the Court will ADOPT the R&R. Accordingly, the Court will DENY

Plaintiff’s motion for summary judgment (dkt. 14), and GRANT the Commissioner’s motion for

summary judgment (dkt. 16). It is so ORDERED.

       The Clerk of the Court is hereby directed to send a certified copy of this Order to all

counsel of record, and to United States Magistrate Judge Robert S. Ballou. The clerk is also

directed to close this case and strike it from the active docket of the Court.

       Entered this _____day
                     5th     of August, 2019.
